DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 9/15/2021 is acknowledged.  The traversal is on the ground(s) that there is insufficient search burden.  This is not found persuasive because a search burden exists for at least the following reasons:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/24/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “heavy” in claim 5 is a relative term which renders the claim indefinite. The term “heavy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders which rare earth elements applicant considers “heavy” to be indefinite which renders the scope of the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006210893 to Yamamoto et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Yamamoto discloses an alloy for R-T-B based permanent magnet comprising the following composition (Yamamoto, abstract, para [0009-0024]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Yamamoto wt%
Overlaps?
Nd, Pr, Dy, Tb
28.00-34.00
Nd, Pr, Dy, Tb, Ho: 27-33
Yes
Co
0.05-3.00
0.1-10
Yes
B
0.70-0.95
0.8-1.5
Yes

0.12-0.19
0.1-0.3
Yes
Al, Cu, Zr, Ga
>0-4.00
Al: 0.05-1.0
Cu: 0.02-1.0
Ti+ Zr+ Hf: 0.02-1.0
Ga: 0-0.2
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Yamamoto including the instantly claimed because Yamamoto discloses the same utility throughout the disclosed ranges.
Regarding claims 2-4, the alloy of Yamamoto overlaps the instantly claimed ranges.
Regarding claim 5, instant claim 5 is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, the alloy of Yamamoto need not contain any rare earth metals other than Nd, Pr, Dy and/or Tb.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016184735 to Fujikawa et al (an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Fujikawa discloses an alloy for R-T-B based permanent magnet comprising the following composition (Fujikawa, abstract, para [0024-0049]) which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Fujikawa wt%
Overlaps?
Nd, Pr, Dy, Tb
28.00-34.00
Nd, Pr: 29.5-35.0
Yes

0.05-3.00
>0-3.0
Yes
B
0.70-0.95
0.7-0.98
Yes
C
0.12-0.19
0.05-0.3
Yes
Al, Cu, Zr, Ga
>0-4.00
Al, Ga, Si, Ge, Sn: 0.03-1.7
Zr: optionally 0.05-0.6
Cu: optionally 0.01-1.5
Yes
Fe
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Fujikawa including the instantly claimed because Fujikawa discloses the same utility throughout the disclosed ranges.
Regarding claims 2-4, the alloy of Fujikawa overlaps the instantly claimed ranges.
Regarding claim 5, instant claim 5 is indefinite as set forth in the above 35 USC 112 rejection.  Regardless, the alloy of Fujikawa need not contain any rare earth metals other than Nd and Pr.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of the following copending Application Nos:
16/291950
16/822772
16/823997
17/207950

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0225501 A1 to Miwa et al discloses an alloy for R-T-B based magnets havinga composition overlapping those of the instantly claimed ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN D WALCK/Primary Examiner, Art Unit 1738